UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

KEVIN DORISCA,
Plaintiff, 18cv9756 (JGK)

- against - ORDER

 

UNA RAWLS,

Defendant.

 

JOHN G. KOELTL, District Judge:

The time to reopen this case is extended until June 12,
2020.

The plaintiff complains in his March 16, 2020 submission
(Docket No. 39) about problems effectuating the settlement.
Given the extraordinary health situation, it is not surprising
that there might be problems effectuating the settlement. But
the parties should attempt to resolve them. The case remains
referred to Magistrate Judge Wang who worked successfully with
the parties in crafting the settlement.

Chambers will mail copies of this order to the pro se
parties.

SO ORDERED .

Dated: New York, New York o 7 b (A
March 27, 2020 KH IG [AE
Le

. “— John G., KoeLltl
United States District Judge

 

 
